The question raised by the demurrer to the first replication is settled in Marshall v. Sumner, 59 N.H. 218. The demurrer is sustained.
A collector of taxes is a public officer. Tucker v. Aiken, 7 N.H. 113; Gordon v. Clifford, 28 N.H. 402; G. L., cc. 40, 41, 42. A debt due from the collector to the town for taxes collected by him and not paid over as required by law, is a debt created by his defalcation as a public officer, and while acting in a fiduciary capacity, and is not barred by his discharge in bankruptcy. U.S. Rev. St., s. 5117; Morse v. Lowell, 7 Met. 152; Cronan v. Cotting, 104 Mass. 245; Neal v. Clark, 95 U.S. 704; Chapman v. Forsyth, 2 How. 202. The demurrer to the second replication is overruled.
BLODGETT, J., did not sit: the others concurred.